PER CURIAM.
Spears filed suit April 20, 1978 against Short alleging fraud in the sale of a 1974 truck to him on or about January 29, 1976. *292Short’s answer was that the claim was barred by the statute of limitations. Subsequently, Short moved for a summary judgment based upon the pleadings and affidavit of Spears. The court granted summary judgment, and this appeal is from that order. We affirm.
Spears testified that on February 27, 1976, he was told by a mechanic in Denver, Colorado, that the engine in the truck was a 1970 Detroit Diesel. Again, on March 24, 1976, he was told by a mechanic in Alma, Arkansas, that the engine was a 1970 model. Finally, on May 22, 1976, mechanics in Ozark, Alabama, told Spears that the engine in the truck bought from Short was a 1970 Detroit Diesel.
The trial court found that as a matter of law “the plaintiff had knowledge or knew that the engine in the truck was a 1970 Detroit Diesel or knew of such facts that would lead a reasonable man to discover that the engine was a 1970 Detroit Diesel.” We agree with the court’s finding, and affirm on authority of Amason v. First State Bank of Lineville, 369 So.2d 647 (Ala.1979) and Fuqua v. Barbe, 376 So.2d 202 (Ala.Civ.App.1979), certiorari denied by this Court on November 2, 1979.
AFFIRMED.
TORBERT, C. J., and BLOODWORTH, FAULKNER, ALMON and EMBRY, JJ., concur.